Citation Nr: 0526286	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism 
secondary to PTSD.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to May 
1987.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from decisions issued in July 1999 and 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  In a statement dated in December 
1999, the veteran withdrew his August 1999 request for an RO 
hearing.  38 C.F.R. § 20.704(e) (2004).

In March 2001, the Board remanded the issue of entitlement to 
vocational rehabilitation benefits for additional 
development.  

In September 2003, the Board denied service connection for 
alcoholism on a direct basis and remanded the above issues 
for further development.  The case now is before the Board 
for further appellate consideration.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) was enacted 
and became effective.  This law describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  VA also revised the regulations effective November 
9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  

As noted above, the Board remanded the case in September 2003 
for further development.  In that remand, the Board observed 
that the veteran was incarcerated.  
In a May 2004 letter, VA asked the veteran to answer a 
questionnaire dealing with claimed stressor(s) and symptoms 
of PTSD and to identify health care providers that have 
treated him for alcoholism and any psychiatric disorder since 
May 1987.  Service personnel and medical records reflect that 
the veteran began participation in an inpatient Level III 
alcohol rehabilitation program at the Corpus Christi Naval 
Hospital, in August 1986; however, he was discharged with a 
final diagnosis of habitual and continuous alcoholism, in 
September 1986.  The VA did obtain medical records dated from 
January 2004 through December 2004 from the Texas Department 
of Criminal Justice (TDCJ).  But it did not seek earlier 
records from the TDCJ or from the Bexar County Hospital, 
identified as previous health care providers, for which the 
veteran had signed releases.  This should be done on remand.  

Additionally, in compliance with the remand, VA prepared a 
letter asking the U.S. Armed Services Center for Research of 
Unit Records (CRUR) to provide any available information, 
which might corroborate the veteran's alleged in-service 
stressor(s), in particular verifying whether he provided 
assistance to the victims of the October 1983 bombing.  From 
service personnel records, VA verified that the veteran was 
assigned to the IWO JIMA from June 1983 until March 1985.  In 
a January 2005 response, CRUR verified that, from May 1983 to 
December 1983, the IWO JIMA served off the coast of Lebanon 
and provided command control and logistic support for the 
U.S. contingent of the Multi-National Peacekeeping Force.  
While there, the IWO JIMA also furnished medical support to 
the Marines wounded in the tragic bombing of the Marine 
barracks in Beirut in October 1983, the veteran's claimed 
stressor.  

The veteran claims that he has symptoms consistent with a 
diagnosis of PTSD, such as: anxiety, hyperactive startle 
reflex, nervous tic, heart pounding/trouble breathing, 
problems with memory/cognition, avoidance of situations that 
recall the original trauma, social isolation, occupational 
instability, etc.  The veteran has provided two Bexar County 
Hospital records for treatment in May 1994 and October 1995, 
none of which reflect a diagnosis of PTSD.  A grievance filed 
with the TDCJ, in July 2004, reflects that the veteran was 
receiving Prozac for PTSD.  Only one other TDCJ medical 
record dated in June 2004 contains a diagnosis of PTSD, the 
rest of the medical records in the claims file show diagnoses 
of personality disorders, anxiety, alcoholism, and most 
recently panic disorder without agoraphobia.  As a result, 
the Board remand included instructions that the veteran be 
afforded a psychiatric examination to provide an opinion as 
to whether any psychiatric disorder found on examination (for 
example, PTSD) may be related to service, such as due to 
events surrounding the October 1983 bombing of the marine 
barracks in Beirut.  

Although VA scheduled the veteran for two examinations prior 
to the Board remand, and one in March 2005, at the Temple VA 
Medical Center to ascertain whether he had PTSD, as the 
veteran has pointed out on numerous occasions he is 
incarcerated in a maximum-security prison and, therefore, 
could not report for the scheduled VA examinations.  In the 
September 2003 remand, the Board observed that the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that, even though incarcerated, a veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
While VA does not have authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  Bolton, 8 Vet. App. 
at 191.  Thus, on remand, VA should arrange to have the 
veteran examined by a fee-basis physician or require a VA 
physician to examine him at the TDCJ facility, where he is 
incarcerated, or another facility chosen by the TDCJ.  
Therefore, this case must be  remanded for compliance with 
the Board's September 2003 remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order).  

As noted in the September 2003 remand, the veteran claims 
that his alcoholism is related to his alleged PTSD.  As such, 
the Board found that service connection for alcoholism on a 
secondary basis due to PTSD is inextricably intertwined with 
the veteran's claim for service connection for PTSD.  The 
Court has held that all issues "inextricably intertwined" 
with the issue(s) certified for appeal, are to be identified 
and developed before appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It would, therefore, 
be premature and prejudicial for the Board to consider the 
issue of service connection for alcoholism secondary to PTSD 
at this time.  Thus, the case must be remanded to the RO in 
accordance with the holding in Harris.  Id.

Similarly, the Board noted that the RO denied the veteran's 
claim for vocational rehabilitation benefits because he had 
no service-connected disabilities.  As such, the Board found 
that the issues of service connection for PTSD and alcoholism 
secondary to PTSD are "inextricably intertwined" with the 
veteran's claim for vocational rehabilitation benefits 
currently on appeal.  Thus, consideration of this issue is 
deferred, as it would be premature and prejudicial for the 
Board to consider it at this time in light of the holding in 
Harris, supra.  

Finally, VA needs to contact the veteran to clarify his 
representation.  The Board observes that the veteran 
indicated that, in September 2003, he submitted the 
appropriate form choosing the National Veterans Legal 
Services Program, Inc. as his representative, but that he has 
not heard from them.  The claims file, however, does not 
contain a copy of the supposed VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative.  Recently, in 
a statement dated August 30, 2005, the veteran indicated that 
he has given Carolyn D. Wall his Durable Power of Attorney, 
effective from August 5, 2005.  This submission fails to 
indicate whether she is either an agent recognized by the VA 
or an attorney-at-law.  To be recognized as a representative 
for a particular claim, the veteran as an individual must 
execute a VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative, or a designation may be made in a 
written document signed by both the appellant and the 
individual representative, which authorizes a named 
individual to act as the appellant's representative only with 
respect to a specific claim involving one or more specific 
benefits.  The document must include the name of the 
appellant, the applicable VA claims file number, the 
appellant's consent for the individual representative to have 
access to his VA records, the name of the individual 
representative, a description of the specific claim for 
benefits to which the designation of representation applies, 
and a certification that no compensation will be charged or 
paid for the individual representative's services.  

Under 38 C.F.R. § 20.601, only one representative will be 
recognized by VA.  Accordingly, VA must send a letter to the 
veteran and notify him that the August 30, 2005 statement is 
insufficient and advise him what he must do if he still 
wishes to designate Ms. Wall as his individual 
representative.  On remand, VA should clarify whether the 
veteran is represented.  If he indicates that the National 
Veterans Legal Services Program, Inc. represents him, then VA 
should ask the veteran to provide a copy of the September 
2003 form appointing the National Veterans Legal Services 
Program, Inc. as his representative. or, alternatively, allow 
him to appoint a representative, if he so desires.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The VA should ask the appellant to 
clarify whether he is represented by the 
National Veterans Legal Services Program, 
Inc. and to attach a copy of his 
September VA Form 21-22a, Appointment of 
Veteran's Service Organization as 
Claimant's Representative, or to provide 
a new VA Form 21-22a selecting them or 
someone else as his representative.  Any 
such letter to the veteran must notify 
him that the August 30, 2005 statement is 
insufficient and advise him what he must 
do if he wishes to designate Ms. Wall as 
his individual representative.  In any 
event; he should be provided with a VA 
Form 21-22a and given a reasonable 
opportunity to appoint a representative.

2.  The VA should attempt to obtain 
additional treatment records from the 
Texas Department of Criminal Justice 
(TDCJ) prior to January 2004 and after 
December 2004 for the correctional 
institution where he is housed and from 
the Bexar County Hospital prior to 2004.  
If records are unavailable, please have 
the provider so indicate. 

3.  After items 1 and 2 are completed, VA 
should make arrangements for the veteran 
to be afforded an examination by a 
psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  In view of the 
veteran's incarceration, VA should have 
the examination conducted by a fee-basis 
psychiatrist or by a psychiatrist at the 
TDCJ correctional facility, where he is 
housed, or at a facility of the TDCJ's 
choosing.  The VA's effort in this regard 
should be documented in the claims file.  
The claims file and copies of 38 C.F.R. 
§ 4.125(a) and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of service in Beirut following 
the bombing of the marine barracks in 
October 1983.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of service in Beirut 
following the bombing of the marine 
barracks in October 1983.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

(d) If a psychiatric disorder or PTSD is 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
alcoholism was caused, or aggravated by, 
the veteran's psychiatric disorder or 
PTSD.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claims, including any 
additional evidence obtained by VA on 
remand.  If VA grants service connection 
for any disability, it should 
readjudicate the veteran's vocational 
rehabilitation benefits claim.  If any 
determination remains unfavorable to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


